  Case 1:15-cr-00036-DSC Document 136 Filed 12/27/19 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA         )
                                 )
           V.                    )    Criminal No. 15-36
                                 )
ELIZABETH MCMAHAN                )

   DEFENDANT’S POSITION WITH RESPECT TO SENTENCING FACTORS

     AND NOW, comes the defendant, Elizabeth McMahan, by her

attorney, and with respect to the above captioned matter, she

represents the following:

                           INTRODUCTION

     1.   Undersigned counsel has reviewed the Presentence

Report and Addendum with Elizabeth McMahan.        He has also

conferred about them with Assistant United States Attorney

Christian A. Trabold and United States Probation Officer

Jancy Garman.

     2.   After several postponements, the sentencing hearing

is scheduled to commence at 1:30 p.m. on January 2, 2020.

     3.   The postponements were driven by the parties’

resolution to meet and resolve issues relating to “loss” and

restitution.

     4.   On Friday, December 20, 2019, undersigned counsel

met extensively with Elizabeth McMahan, Christian A. Trabold

and the FBI case agent.

     5.   The “upshot” of that meeting was that the parties

did reach an agreement under which the heretofore unresolved
  Case 1:15-cr-00036-DSC Document 136 Filed 12/27/19 Page 2 of 3




issues regarding “loss” and restitution have been resolved

with the following Joint Stipulation; to-wit, a) under

§2B1.1(b)(1)(H) of the United States Sentencing Guidelines,

the “loss” is “more than $550,000" and not “more than

$1,5000,000", such that there is a 14 level (and not a 16

level) enhancement, and b) the restitution is $200,000.00.

     6.   As such, Elizabeth McMahan does hereby submit her

Position with Respect to Sentencing Factors.

                              ¶¶ 10-22
                          Offense Conduct


     7.   Elizabeth McMahan disagrees with several of the

averments of fact which are set forth in these paragraphs.

But based on the specific terms of the Joint Stipulation

regarding “loss” and restitution, the Court need not hear,

address or resolve these points of disagreement.

                           ¶¶ 24 and 31
                      Obstruction of Justice


     8.   In the Motion for Downward Variance which Elizabeth

McMahan will file separately, she will submit a legal and

factual argument regarding the inapplicability of the §3C1.1

“perjury” enhancement.

     9.   She does hereby object to the application of §3C1.1.
  Case 1:15-cr-00036-DSC Document 136 Filed 12/27/19 Page 3 of 3




                           ¶¶ 25 and 34
                   Acceptance of Responsibility


     10.   Under the plea agreement, the parties agreed to a 2

level reduction under §3E1.1(a).

     11.   In the Motion for Downward Variance or at the

sentencing hearing, undersigned counsel will be heard on the

factual and legal impact of the parties’ having--on December

20, 2019--agreed upon the Joint Stipulation regarding “loss”

and restitution.

                           ¶¶ 35 and 67
                       Total Offense Level


     12.   With the loss between $550,000 and $1,500,000 and

without the application of the §3C1.1 obstruction

enhancement, the Total Offense Level is 19, not 23, and the

advisory guideline range is “30-37", not “46-57".



                            Respectfully submitted,


                            s/ Thomas Livingston
                            Thomas Livingston
                            Assistant Federal Public Defender
                            Attorney ID No. 36949
